943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Cheryl GOFF, Defendant-Appellant.
No. 91-5290.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 10, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.   John T. Copenhaver, Jr., District Judge.  (CR-89-37)
Larry Delano Taylor, Charleston, W.Va., for appellant.
Michael W. Carey, United States Attorney, Jacquelyn Irwin Custer, Office of the United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va. [APPEAL AFTER REMAND 907 F.2d 1441].
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Cheryl Goff was found guilty in a jury trial of conspiracy to distribute cocaine.   At sentencing, the district court reduced the quantity of cocaine for which Goff was accountable and departed downward for a sentence of twenty-four months.   The government appealed the sentence and this Court vacated and remanded the sentence to the district court with instructions that the court make a determination of the quantity of cocaine for which Goff was responsible supported by factual findings and that the court sentence Goff within the appropriate guidelines range.   See United States v. Goff, 907 F.2d 1441 (4th Cir.1990).   Because we find that the district court fully complied with this Court's directive and because we find no nonfrivolous grounds for this appeal, we affirm.


2
Counsel for Goff has filed a brief with this Court pursuant to  Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.   Goff was notified of her right to file a supplemental brief, but has failed to exercise her right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.   We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.   Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.   See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. § 3006A.   If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take steps as are necessary to protect the rights of his client.   We therefore deny counsel's motion to withdraw.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the sentence.


6
AFFIRMED.